This is an appeal by claimant from a decision of the State Industrial Board disallowing a claim for workmen’s compensation. Claimant, employed as a purchasing agent by the employer-respondent, alleges that on January 20, 1940, while engaged in the regular course of his employment, he sustained accidental injuries which resulted in acute coronary occlusion. The State Industrial Board disallowed the claim on the ground that the alleged accidental injuries sustained by claimant did not arise out of and in the course of his employment and that there was no causal relation between the acute coronary occlusion and the industrial accident. A question of fact was presented and there is ample competent medical evidence to warrant the finding of the Board. Decision of the State Industrial Board affirmed and the claim for compensation disallowed. Hill, P. J., Crapser, Bliss, Heffernan and Schenck, JJ., concur.